66752: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66752


Short Caption:MIGUEL (JAVON) VS. STATEClassification:Criminal Appeal - Other - Other/Proper Person


Lower Court Case(s):Clark Co. - Eighth Judicial District - C295336Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantJavon Michael Miguel
					In Proper Person
				


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37620: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/22/2014Filing FeeAppeal Filing fee waived.  Criminal.


10/22/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.14-35297




10/30/2014MotionReceived Proper Person Emergency Motion for a Stay/Emergency Injunction.


11/05/2014Notice of Appeal DocumentsFiled Copy of District Court Minutes - Addendum.14-36550




11/14/2014Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." Fn1[We deny as moot appellant's request for a stay.] SNP14-JH/MD/MC.14-37620